                                             Case 4:20-cv-00799-PJH Document 69 Filed 08/02/21 Page 1 of 3




                                  1

                                  2

                                  3

                                  4                                    UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7         NAJARIAN HOLDINGS LLC, et al.,
                                                                                          Case No. 20-cv-00799-PJH
                                  8                      Plaintiffs,

                                  9               v.                                      DISCOVERY ORDER
                                  10        COREVEST AMERICAN FINANCE                     Re: Dkt. No. 68
                                            LENDER LLC,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Before the court is a joint discovery letter brief, submitted in conformance with this

                                  15   court’s standing order, regarding a dispute among the parties concerning plaintiffs’

                                  16   production of documents. Defendant asks the court to compel plaintiff to produce all

                                  17   documents responsive to its requests, and to produce documents in a reasonably usable

                                  18   form. Plaintiffs resist, contesting that they have reasonably complied with their burden of
                                  19   production.

                                  20   I.       Relevant Background

                                  21            On July 29, 2020, CoreVest propounded its first set of document requests to

                                  22   plaintiffs. Though plaintiffs produced documents in response to those requests (at least

                                  23   22 emails were sent without corresponding attachments by defendant’s count), plaintiffs

                                  24   failed to produce attachments to numerous e-mail communications, and plaintiffs had not

                                  25   produced documents in a “reasonably usable” form as required by Rule 34(b)(2)(E) of the

                                  26   Federal Rules of Civil Procedure. The format of plaintiffs’ production made accurate
                                  27   electronic searching of those documents difficult and unreliable.

                                  28            The parties met and conferred about this issue in March 2021, in May 2021, and
                                              Case 4:20-cv-00799-PJH Document 69 Filed 08/02/21 Page 2 of 3




                                  1    twice in June 2021, but defendant reports that the production of documents still has not

                                  2    been remedied. As noted by defendant, the close of fact discovery is August 16, 2021.

                                  3    II.      Legal Standard

                                  4             Rule 34(b)(2)(E)(i) requires that, unless otherwise stipulated or ordered by the

                                  5    court, “[a] party must produce documents as they are kept in the usual course of

                                  6    business or must organize and label them to correspond to the categories in the request.”

                                  7    Fed. R. Civ. P. 34(b)(2)(E)(i); see also City of Colton v. American Promotional Events,

                                  8    Inc., 277 F.R.D. 583, 585 (C.D. Cal. 2011) (“[I]t is clear that parties are entitled under the

                                  9    Federal Rules to rationally organized productions so that they may readily identify

                                  10   documents, including ESI, that are responsive to their production requests.”).

                                  11   III.     Discussion

                                  12            Based on the parties’ representations, plaintiffs have not provided the ESI in a
Northern District of California
 United States District Court




                                  13   reasonably usable form, as required by Rule 34(b)(2)(E)(ii). In contrast to plaintiffs’

                                  14   argument, it is not unreasonable to expect production of emails and attachments in such

                                  15   a way as to identify which attachments correspond to which email messages. Plaintiffs

                                  16   make no argument regarding the burden or expense of producing documents in a

                                  17   searchable form. Nor do they note their efforts to ensure production of email attachments

                                  18   additionally responsive to defendant’s request.

                                  19   IV.      Conclusion

                                  20            For the reasons stated above, the court ORDERS plaintiffs to cure the problems

                                  21   with their previous productions by re-producing all of their documents by 11:59 PM on

                                  22   August 13, 2021.1 Plaintiffs must re-produce all e-mail communications and all

                                  23   attachments thereto, and they must do so as families—i.e., with the attachments

                                  24   following the e-mails so that defendant can ascertain which e-mail a particular document

                                  25   was attached to. Plaintiffs must re-produce all electronically stored information as digital

                                  26   files, in a reasonably usable manner and in a manner that retains any available metadata.

                                  27

                                  28
                                       1 If such production has already been completed, as suggested in plaintiffs’ portion of the
                                       letter brief, this task should be readily accomplished.
                                                                                      2
                                          Case 4:20-cv-00799-PJH Document 69 Filed 08/02/21 Page 3 of 3




                                  1          IT IS SO ORDERED.

                                  2    Dated: August 2, 2021

                                  3                                         /s/ Phyllis J. Hamilton
                                                                            PHYLLIS J. HAMILTON
                                  4                                         United States District Judge
                                  5

                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             3
